Citation Nr: 1143740	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, and/or to include as secondary to diabetes mellitus.

3.  Entitlement to an eye disorder to include as due to herbicide exposure, and/or to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for prostate cancer and entitlement to a total rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current diabetes mellitus was the result of exposure to Agent Orange while stationed in Korea near the Demilitarized Zone (DMZ).  The Veteran also asserts that his hypertension and eye disorder were the result of exposure to Agent Orange, and/or caused or aggravated by his diabetes mellitus.

The provisions of 38 C.F.R. 3.307 were recently amended to reflect that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed. 

The Board notes that the Veteran's personnel records are unavailable for review.  When service medical records are lost or missing, the VA has a heightened obligation to satisfy the duty to assist.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Review of service treatment records reveal that the Veteran served in Korea.  Copies of the Veteran's DD-214 confirm that the Veteran was stationed in Korea.  However, it is unclear where the Veteran served while in Korea, thus it is unclear whether the Veteran is presumed to have been exposed to Agent Orange.

In his October 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he served in Korea from October 1969 to October 1970 with the 40th Engineers and was linked to the 1 Corp 547th Engineer Company (fb).  Further the Veteran stated he was in an NCO Academy at Camp Red Cloud or Camp Casey in 1969, near the DMZ.  Additionally, he reported that he was a mail courier for his unit while stationed in Korea, which resulted in frequent trips into the DMZ.  Additionally, while stationed a Camp Mercer, he contends that he was given a duty job of spraying herbicides from a backpack with a spray nozzle.  

The Veteran has also submitted statements from a medic who was stationed in Camp Mercer.  The medic stated that he had participated in spraying herbicides while stationed at Camp Mercer.  

As for exposure to herbicides outside of Vietnam, VA has information regarding Agent Orange use in Korea along the DMZ.  The United States Department of Defense has confirmed that Agent Orange was used from April 1968 through August 1971 along the DMZ, although there is no indication that the herbicide was sprayed in the DMZ itself.  The Board notes that field artillery, signal and engineer troops also were supplied as support personnel to various elements to specific Infantry Divisions during the time of the confirmed use of Agent Orange.

In this case, the Board needs to determine whether the Veteran's army unit was ever exposed to herbicides while stationed in Korea, due to close proximity with the DMZ as claimed by the Veteran.  Accordingly, the RO must obtain copies of any information available, including unit records, morning reports, or any other information the JSRCC/CURR believes could verify the Veteran's exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should verify the Veteran's membership in the 40th Engineer Company and/or the 1 Corps 547th Engineer Company (fb) from October 1969 to October 1970.

2. The AMC should then obtain the unit history, morning reports, and/or any other information useful in determining exposure to herbicides for the 40th Engineers, and the 1 Corp 547th Engineer Company (fb) during this time period for the purpose of determining whether this unit supported one of the larger units recognized as being stationed in the area where Agent Orange was used along the DMZ.  Specifically, the RO should submit the request in the form of a hard copy letter via mail or fax (703-428-6743) to JSRCC/CURR, providing the Veteran's unit of assignment from October 1969 to October 1970.  All reasonable efforts should be made to verify the Veteran's exposure to herbicides as a member of the 40th Engineer Company and/or 1 Corp 547th Engineer Company (fb).  Records, if any, should be associated with the claims file.  If no records can be found, or if they have been destroyed, ask for specific confirmation of that fact.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



